Marston, J.
The proofs in this case are not as clear and satisfactory as we could wish. We are of opinion that at the time complainant deeded his land to defendant William and took back a life lease, it was understood and agreed that complainant should have a home with and be supported by the grantee. In the absence of such an agreement no good reason is given why such a conveyance should have been made. There was no consideration paid by the grantee therefor, nor any agreement to pay any consideration, nor is it apparent how complainant was to be benefited by the transfer except in the manner stated. The conveyance made by William to his brother John of the lands in question after the dispute between him and complainant had arisen, and the circumstances surrounding that transaction tend strongly to support the complainant’s view of the case.
We have no doubt but that at the time complainant made the conveyance to defendant, he was informed by defendant and believed that his (defendant’s) farm was free and clear from all encumbrances, and that defendant thereby was enabled to afford him a home, whereas in fact it was heavily encumbered, and has since passed out of defendant. The evidence tends quite strongly to show that a quiet, orderly and entirely respectable home with proper accommodations were not given complainant, and that under all the circumstances he was justified in leaving, and asking for a reconveyance.
The decree must be affirmed with costs.
The other Justices concurred.